J-S18002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.W., A                 :    IN THE SUPERIOR COURT OF
    MINOR                                       :         PENNSYLVANIA
                                                :
                                                :
    APPEAL OF: K.W., FATHER                     :
                                                :
                                                :
                                                :
                                                :    No. 2757 EDA 2016

            Appeal from the Decree and Order Entered July 27, 2016
              In the Court of Common Pleas of Philadelphia County
            Domestic Relations at No(s): CP-51-AP-0000796-2015,
                                        CP-51-DP-0001269-2012


BEFORE:      PANELLA, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                   FILED APRIL 10, 2017

        K.W. (“Father”) appeals from the decree entered July 27, 2016, in the

Philadelphia County Court of Common Pleas, granting the petition of the

Philadelphia     County     Department         of   Human   Services   (“DHS”)   and

involuntarily terminating his parental rights to his minor, dependent son,

D.W., born in July 2012 (“Child”), pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(1), (2), and (b). Father further appeals the order entered July 27,

2016, changing Child’s permanency goal to adoption pursuant to the

Juvenile Act, 42 Pa.C.S. § 6351.1 We affirm.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  As Father did not raise the change of Child’s permanency goal to adoption
in his concise statement of errors complained of on appeal, we find the issue
is waived. See Dietrich v. Dietrich, 923 A.2d 461, 463 (Pa. Super. 2007)
(Footnote Continued Next Page)
J-S18002-17



      The trial court summarized the relevant procedural and factual history,

including as related to Mother, in part, as follows:2

             On January 17, 2006, [DHS] received a General Protective
      Services (GPS) [r]eport alleging that [c]hildren’s [m]other, T.J.,
      suffered from depression and anxiety. Mother attempted to stab
      herself in the stomach prior to giving birth. Mother stated that
      she did not want to give birth to her third child. Mother tested
      positive for marijuana and benzodiazepines. Mother stated that
      the [c]hildren’s [m]aternal [a]unt, A.D., would care for the
      newborn child. This [r]eport was substantiated.

            On May 18, 2006, DHS implemented Services to Children
      in Their Own Homes (SCOH) Level II through Jewish Family and
      Children Services (JFCS). This service was discharged on June
      26, 2008.

             On February 4, 2008, DHS received a Child Protective
      Services (CPS) [r]eport alleging that Mother’s fourth child, a
      daughter, suffered from hand tremors due to nerve disorders.
      The [c]hild had difficulty holding a pencil and she was not
      meeting age appropriate milestones. The [c]hildren’s [m]aternal
      [g]randmother, D.P., escorted the [c]hild to the Philadelphia
      District Health Center #5. The [c]hild was referred to see a
      neurologist in 2007. School staff made numerous outreach
      attempts to reach Mother. Mother stated that her hands would
      tremble also; however, she did not say whether she planned to
      take the [c]hild to the neurologist. This report was indicated due
      to medical evidence and Mother was named as the perpetrator.

            On May 13, 2010, DHS received a GPS [r]eport alleging
      that Mother was talking on the telephone and her daughter was
      being disrespectful. Mother placed the phone down and punched
      her daughter in her mouth. It was unknown if the daughter
      sustained any injuries, pain or impairment as a result. Mother
                       _______________________
(Footnote Continued)

(stating any issues not raised in Rule 1925(b) statement are waived on
appeal).
2
  As the trial court addressed Mother’s behaviors, and given the significance
of the response and reaction of Father, we include this background.



                                            -2-
J-S18002-17


       was abusing drugs and not providing adequate care for
       [c]hildren. There was no running water in the home and the
       [c]hildren were rotating between sleeping on the floor and a
       mattress. The [c]hildren wore the same clothing and appeared
       dirty and unkempt. Mother had not taken daughter to see a
       neurologist. Mother was abusing wet[3] and pills. This [r]eport
       was substantiated.

             On July 16, 2012, DHS received a GPS [r]eport alleging
       that T.J., Mother, gave birth to D.W., the [c]hild in this case.
       Mother tested positive for marijuana, benzodiazepines and PCP
       at Temple University Hospital. The [c]hild’s drug test was
       pending.[4] Mother stated that she relapsed on July 13, 2012.
       Mother stated that she used cocaine, Xanax, and PCP because
       she was stressed. Mother stated that she had been smoking
       marijuana since she was 16 years old and actively using PCP
       since 2010. Mother resided with the paternal side of the family
       and stated that she planned to move. The [c]hild’s [f]ather,
       K.W., was visiting the [c]hild and giving support to the family.
       The [r]eport was substantiated.

             On July 17, 2012, DHS met with Mother at Temple
       University Hospital. DHS learned that Mother tested negative for
       marijuana. Mother admitted to using drugs and stated that she
       wanted to begin treatment. DHS suggested that Mother receive
       inpatient drug and alcohol treatment; however, she stated that
       she did not have medical insurance.

            On July 17, 2012, DHS visited Father at the address where
       he was temporarily residing. Father became irate and DHS was
       unable to conduct a home assessment.
____________________________________________


3
  “‘Wet,’ one of the mixture’s street names, can be used to refer both to a
marijuana cigarette dipped in liquid PCP and to the PCP component on its
own, which is also used to coat ordinary cigarettes and other substances.”
What      is    Wet?     Dangerous      Drug    Cocktail,   available     at
http://www.livescience.com/22917-wet-pcp-marijuana.html      (last   visited
March 20, 2017).
4
  DHS social worker Rimoini Peace testified that Mother tested positive for
cocaine, benzodiazepines, and opiates—and Child tested positive for cocaine
and benzodiazepines. N.T., 7/27/16, at 8. Ms. Peace also stated that Child
was “exposed to a life-threatening illness.” Id., at 6-7.



                                           -3-
J-S18002-17


           On July 18, 2012, DHS learned that Mother and Child were
      ready for discharge from Temple University Hospital.

           On July 18, 2012, DHS obtained an Order of Protective
      Custody (OPC) for this [c]hild and placed him in a foster care
      home through Children’s Choice, Inc. (CCI), where he currently
      remains.

            A Shelter Care Hearing was held on July 19, 2012, before
      the Honorable Thomas M. Nocella. The [c]ourt lifted the OPC and
      found that legal custody of the [c]hild would remain with [DHS].
      The [c]hild’s placement to remain in [f]oster [c]are. Child
      receives medical treatment at St. Christopher’s Hospital for a
      health condition. Father’s address is [on] Braddock St.,
      Philadelphia, PA 19134. DHS to conduct a home assessment of
      Father’s home. Both Mother and Father are referred to CEU
      forthwith for drug screen, assessment, and dual diagnosis. Child
      safe as of 7/18/2012.

             An Adjudicatory Hearing was held on August 27, 2012,
      before the Honorable Thomas M. Nocella. The [c]ourt found legal
      custody of the Child remains with DHS, and the [d]ependent
      [c]hild is to be placed by DHS in [f]oster [c]are through [CCI].
      Mother to comply with all CEU recommendations. Father referred
      to CEU for evaluation, full drug and alcohol screen dual
      diagnosis. DHS to apply for Child’s birth certificate, FSP meeting
      within 30 days. Parents permitted supervised visits as arranged
      by the parties.

            On October 8, 2012, Father completed an evaluation at
      CEU. CEU recommended that Father attend his intake
      appointment at the Wedge Medical Center on October 12, 2012,
      and follow through with treatment.

Trial Court Opinion, 11/1/16, at 2-5 (citations to record omitted).

      The trial court held regular permanency review hearings in this matter.

Throughout these reviews, the court maintained Child’s commitment and

placement. On April 16, 2014, the court reunified Child with Father.

Mother’s visitation with Child was to remain supervised through the agency.

See Permanency Review Order, 4/16/14.


                                     -4-
J-S18002-17



      Thereafter,

      [o]n April 24, 2014, DHS received a GPS [r]eport alleging that
      Mother gave birth to another Child at Hahnemann University
      Hospital and she tested positive for benzodiazepine, cocaine, and
      opiates. The newborn’s drug screen results were still pending.
      Mother tested positive for cocaine and phencyclidine (PCP)
      during her one and only prenatal visit at Thomas Jefferson
      University Hospital in February 2014, and she suffered from
      depression. Mother still appeared to be under the influence of
      drugs. Mother stated that she had a substance abuse problem
      and would do whatever was necessary for her to keep the
      newborn. Mother stated that she was fully prepared to care for
      the newborn and was willing to do so with the proper support.
      Mother was scheduled for discharge from the hospital on April
      27, 2014. This [r]eport was substantiated.

            ...

            Following the Child’s reunification with the Father in April
      2014, DHS had concerns that Father was not providing the
      adequate care for the Child. Father did not follow through with
      the aftercare plan concerning the Child’s care, medical attention
      and arrangement for daycare. At times, the Child appeared dirty
      and unkempt. In addition, DHS suspected that Father permitted
      Mother to have unsupervised contact with the Child, which was
      against the standing visitation order.

            Following the Child’s reunification with Father in April
      2014, it was discovered that Father relied heavily on the Child’s
      former foster caregiver for childcare. Father regularly left the
      Child in the former foster caregiver’s care-sometimes for several
      days at a time-with no contact with the caregiver.

            ...

Trial Court Opinion, 11/1/16, at 10-11 (citations to record omitted).

      Again, the trial court held regular permanency review hearings in this

matter. Throughout these reviews, the trial court maintained Child’s




                                    -5-
J-S18002-17



commitment and placement. Significantly, Mother passed away on April 16,

2015. See Order Verifying Deceased Status of Child’s Parent, 7/27/16.

      DHS filed petitions to terminate parental rights and for a goal change

on November 3, 2015. The trial court held a combined termination/goal

change hearing on July 27, 2016. In support thereof, DHS presented the

testimony of the following: Rimoini Peace, a DHS social worker; Chanel

Randolph, a Family School case manager; and Kristen Jenkins, a Children’s

Choice case worker. Father testified on his own behalf.

      The trial court involuntarily terminated the parental rights of Father

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), and (b). Father, through

appointed counsel, filed a timely notice of appeal, along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

      1. The trial court erred in finding that Father’s mental health was
         a basis for adoption where the mental health objective [was]
         completed by Father and subsequently waived by the
         Department of Human Services.

      2. The trial court erred in finding that safety concerns prevented
         unsupervised visits by Father as no reasonable basis was
         stated on the record to support such a finding.

Father’s Brief, at 7 (unnecessary capitalization omitted).

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:




                                     -6-
J-S18002-17


      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826
      (2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (citation omitted). “[I]f competent evidence supports the trial

court’s findings, we will affirm even if the record could also support the

opposite result.” In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super.

2003) (citation omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, controls

the termination of parental rights, and requires a bifurcated analysis, as

follows:

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).


                                     -7-
J-S18002-17


      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      We have defined clear and convincing evidence as that which is so

“clear, direct, weighty and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc)

(quoting Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa.

1998)).

      The trial court terminated Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1), and (2), as well as (b). We have long held that, in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of § 2511(a), well as subsection (b). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we

analyze the court’s termination order pursuant to § 2511(a)(2) and (b),

which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                    ***




                                    -8-
J-S18002-17


           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                   ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

     We first examine the court’s termination of Father’s parental rights

under § 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

                                    -9-
J-S18002-17



(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

      In finding grounds for termination pursuant to § 2511(a)(1) and (2),

the trial court stated:

            This [c]ourt found clear and convincing evidence to
      terminate father’s parental rights pursuant to 23 Pa.C.S.A.
      2511(a)(1) and (2).

            After hearing credible testimony of the DHS social worker,
      the Family School case worker, and the Children’s Choice case
      worker, the [c]ourt found by clear and convincing evidence that
      their observations and conclusions regarding Father’s inability to
      parent, inability to keep his [c]hild in a safe environment, and
      lack of [p]arental bond persuasive.

             The [c]ourt found Father’s testimony regarding his
      assessment of the situation with the Mother’s drug use and why
      the Child came into placement telling. The [c]ourt found Father’s
      testimony incredible regarding taking his [c]hild to the foster
      mother only for events and not for primary caregiving. Further,
      Father admitted he lived with Mother during the period of that
      reunification against [c]ourt orders. The [c]ourt found Father’s
      inability to take advantage of the opportunity of reunification
      with his [c]hild was unfortunate and indicative of Father’s lack of
      understanding of his parental duties.

Trial Court Opinion, 11/1/16, at 22-23.

      Father argues, however, “the trial court erroneously relied on a mental

health objective for reunification that was not an issue and was waived by

[DHS].” Father’s Brief, at 10. Father references the court’s statement on the

record that he “seems to be disconnected from reality in many of his

statements,” as well as his lack of understanding of the role of a parent and

inability to parent. Id.



                                    - 10 -
J-S18002-17



       Father further asserts that Child was not originally adjudicated

dependent because of safety concerns related to Father. See id., at 11. In

addition, his only remaining goals were housing, visitation, and Family

School. See id. As such, Father maintains safety concerns were not an

obstacle to reunification.5 See id., at 11.

       A review of the record supports the trial court’s determination of a

basis for termination under § 2511(a)(2). Rimoini Peace, a DHS social

worker, testified that Father’s objectives after Child was placed back into

care, subsequent to attempted reunification, were housing, visitation, and

Family School. See N.T., 7/27/16, at 16. She indicated that Father did not

successfully complete Family School. See id., at 17. Peace’s testimony was

confirmed by Chanel Randolph, a Family School case manager, who

indicated that Father attended only 61 of 121 days. See id., at 26-27.

Randolph testified that Father presented supervision and safety issues, as
____________________________________________


5
   To the extent Father is attempting to challenge the imposition of
supervised visitation, as argued by the Child-Advocate, see Child Advocate’s
Brief, at 29-20, we agree this claim is untimely and would be waived. See
Pa.R.A.P. 903(a) (stating a notice of appeal “shall be filed within thirty days
after the entry of the order from which the appeal is taken.”). See also
Pa.R.A.P. 302(a) (providing for waiver of issues not first raised in lower
court); Fillmore v. Hill, 665 A.2d 514, 515-16 (Pa. Super. 1995) (stating,
“[I]n order to preserve an issue for appellate review, a party must make a
timely and specific objection at the appropriate stage of the proceedings
before the trial court. Failure to timely object to a basic and fundamental
error, such as an erroneous jury instruction, will result in waiver of that
issue. On appeal, the Superior Court will not consider a claim which was not
called to the trial court’s attention at a time when any error committed could
have been corrected.”)



                                          - 11 -
J-S18002-17



well as a lack of acceptance of redirection. See id., at 27. Further, Peace

indicated that there were concerns that Father “was using [his] uncle’s

house as a front,” and was instead residing in a home previously determined

to be unfit. Id., at 23.

      Father’s testimony suggests that he failed to appreciate the reasons

for Child’s placement. Father acknowledged that Child was placed because of

Mother’s drug use. However, he indicated that this did not “present a threat”

to Child “because scientifically the womb is protected against all diseases

and anything that enters into the mother.” Id., at 51. Despite the fact that

Child evidenced drugs in his system at birth, Father responded that he

“didn’t know if that was factual.” Id., at 51-52. When pressed if factual,

Father stated that Child’s immune system would “clear it up” and again

referred to the protection of the womb. Id., at 52. In addition, Father

attempted to place blame for Mother wanting to stab her stomach while

pregnant on the attempts to “take” her children. Id., at 50-51. See also

Exhibit CA-1.

      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Father cannot or will not remedy this situation. See id. As noted

above, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of § 2511(a) before

                                   - 12 -
J-S18002-17



assessing the determination under § 2511(b). See In re B.L.W., 843 A.2d

at 384.

      We next determine whether termination was proper under § 2511(b).

Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., 620 A.2d [481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”
      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791. However, … evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond

exists. Accordingly, the extent of the bond-effect analysis necessarily

depends on the circumstances of the particular case.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations omitted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

      Moreover,

                                   - 13 -
J-S18002-17


      [w]hile a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      In concluding that termination of Father’s parental rights favors Child’s

needs and welfare under § 2511(b) of the Adoption Act, the trial court noted

a lack of a bond between Father and Child. See Trial Court Opinion,

11/1/16, at 24. “The testimony provided this [c]ourt with clear and

convincing evidence that Father was not bonded to his Child, and

termination of his parental rights would be in the best interest of the Child.”

Id.

      Father, however, presents no challenge or argument related to §

2511(b). As such, we find that Father has waived any claim regarding §

2511(b) and Child’s needs and welfare. See Dietrich v. Dietrich, 923 A.2d

461, 463 (Pa. Super. 2007) (stating that when an appellant filed a Rule

1925(b) statement, any issues not raised in that statement are waived on

appeal); Krebs v. United Refining Co. of Pennsylvania, 893 A.2d 776,

797 (Pa. Super. 2006) (stating that a failure to preserve issues by raising



                                    - 14 -
J-S18002-17



them both in the concise statement of errors complained of on appeal and

statement of questions involved portion of the brief on appeal results in a

waiver of those issues). See also In re W.H., 25 A.3d 330, 339 n.3 (Pa.

Super. 2011) (stating, “[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.”) Nevertheless, in light of the requisite bifurcated analysis, we

review this issue.

      Here, the record likewise corroborates the trial court’s termination

orders pursuant to § 2511(b). After the failed reunification, Father’s

visitation remained supervised. See N.T., 7/27/16, at 37. Further, Kristen

Jenkins, who supervised visits between Father and Child as part of her duties

as a caseworker for Children’s Choice, the provider agency through which

Child was placed, testified that she did not believe visits should be

unsupervised due to concerns with proper supervision and safety. See id.,

at 36, 41-42. Due to her observations during Family School sessions,

Randolph also expressed safety concerns related to unsupervised visitation.

See id., at 31. While Father and Child interacted well during visits, Jenkins

recounted that, at times, Father was not engaged and was distracted by his

phone or a book he brought with him. See id., at 36-37, 42-43. Moreover,

he was not receptive to redirection. See id., at 37. Importantly, Jenkins also

observed that Child no longer became upset at the conclusion of visits. See

id.

                                     - 15 -
J-S18002-17



       In addition, but for the brief time of reunification with Father,6 Child

has been placed in a pre-adoptive home with Foster Mother, along with his

younger sibling whom Foster Mother is already in the process of adopting,

since birth. See id., at 17-19. Both Jenkins and Peace attested to the

attachment and bond between Child and Foster Mother. See id.,at 18-19,

38-39. As noted by Jenkins, Child’s primary parental bond is with Foster

Mother, whom Child calls “Mom.” Id., at 38-39. Foster Mother meets Child’s

needs. See id., at 18-19, 38-39.

       As such, acknowledging that Foster Mother has essentially been the

only caregiver Child has ever known, both opined that it was in Child’s best

interest for Father’s parental rights to be terminated. See id., at 18-19, 39-

40.

       As explained by Peace, “he’s been placed with [Foster Mother] since

the time of his birth. And other then the brief reunification period with

Father, [Foster Mother] is the only caregiver [Child] knows. He appears

comfortable with her. She’s here to meet his daily needs. And they appear to

have -- a bond.” Id., at 18-19. Likewise, both offered that Child would not

experience irreparable harm as a result. Id. at 19, 40. Thus, as confirmed



____________________________________________


6
  Evidence was presented that Child spent a great deal of time during the
reunification period with Foster Mother. See id., at 11-15. Father attempted
to explain this by indicating he would allow Child to go over to Foster
Mother’s home for parties and events. See id., at 45.



                                          - 16 -
J-S18002-17



by the record, termination of Father’s parental rights serves Child’s needs

and welfare.

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S. § 2511(a)(2) and (b).

      We, therefore, affirm the decree and order of the trial court.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2017




                                    - 17 -
J-S18002-17




              - 18 -